IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00188-CR

JETMIR NOKSHIQI,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                       From the County Court at Law No. 2
                            McLennan County, Texas
                          Trial Court No. 2018-2684-CR2


                                        OPINION

       Appellant Jetmir Nokshiqi was convicted by a jury of misdemeanor assault, and

the trial court granted Nokshiqi’s request for community supervision. Nokshiqi was

represented by retained counsel at trial, but filed this appeal pro se.

       By letter dated October 20, 2021, the court reporter notified this Court that

Nokshiqi had not made arrangements for the reporter’s record. We abated the case to

the trial court to conduct a hearing to determine whether Nokshiqi wished to continue

the appeal and, if so, whether he was entitled to appointed counsel. We requested that
the trial court also inform Nokshiqi that he would be required to make arrangements

for the reporter’s record if he elected to continue his appeal pro se.

        After a hearing, at which Nokshiqi appeared, the trial court made the following

findings of fact:

        1.      The Defendant confirmed that

                a.     Jason Darling had declined representation on appeal in this
                       matter, although he assisted the Defendant in drafting notice
                       of appeal;

                b.     Jason Darling has previously provided the Defendant with
                       the names of various attorneys in this area who are
                       experienced in criminal appellate matters;

                c.     He has contacted the office of Alan Bennett, a local attorney
                       with experience in criminal appeals and intends to retain Mr.
                       Bennett this week;

        2.      The Defendant is self-employed and receives income in the form of
                a draw from the net income of his businesses in an amount which
                clearly establishes that he is not indigent;

        3.      The Defendant refuses to waive his right to counsel;

        4.      The Defendant understands the imminent nature of the deadlines
                established by the Court of Appeals;

        5.      The Defendant acknowledges receipt from the official court
                reporter in August, 2021, of an estimate of $2,500.00 for the cost of a
                record of proceedings at the trial Court level;

        6.      The Defendant acknowledges and understands his responsibility to
                request, pay for and provide a record of the trial proceedings
                within the time periods established by the Court of Appeals in
                order for his appeal to proceed;

        7.      The Defendant acknowledges that, if he does not retain counsel on
                appeal immediately, the Court of Appeals may proceed under the


Nokshiqi v. State                                                                         Page 2
                expectation that the Defendant is electing to waive counsel and
                continue pro se.

The trial court made the following conclusions of law:

        1.      The Defendant is not indigent according to law and the standards
                established by the County Court at Law No. Two of McLennan
                County, Texas;

        2.      The Defendant does not wish to apply for court-appointed counsel
                on appeal, but chooses to retain counsel;

        3.      The Defendant does not wish to waive counsel on appeal;

        4.      The Defendant has been made aware of the consequences of his
                decisions in this matter and of any further delays by the Defendant
                in retaining legal counsel and meeting all deadlines;

        5.      The Defendant's decisions herein have been made voluntarily and
                with a full understanding of the potential results of any delay on
                his part.

        The appeal was then reinstated, and we ordered Nokshiqi on January 19, 2022 to

make arrangements to have the court reporter’s record filed within thirty days. In the

same order, we notified Nokshiqi that his appellate brief was due within thirty days

after the court reporter’s record was filed.

        Despite being admonished by the trial court at the abatement hearing that time

was of the essence in retaining appellate counsel, Nokshiqi has not informed us that he

has retained an attorney for this appeal nor has any attorney made an appearance on

his behalf.

        By letter dated February 18, 2022, the court reporter again notified us that

Nokshiqi had not made arrangements for the reporter’s record. We directed Nokshiqi

in a letter dated February 28, 2022 to immediately request the court reporter to prepare

Nokshiqi v. State                                                                     Page 3
the record and to notify us of his request within twenty-one days.         Nokshiqi was

warned that failure to request the reporter’s record would result in the appeal

proceeding on the clerk’s record alone. After Nokshiqi failed to make arrangements for

the court reporter’s record, we notified him by letter dated March 30, 2022 that the

appeal would be submitted on the clerk’s record alone and that his appellate brief was

due within thirty days.

        Nokshiqi did not file an appellate brief. We notified Nokshiqi in a letter dated

May 9, 2022 that if he did not file a brief or a satisfactory response, we would abate the

appeal and direct the trial court to conduct a hearing pursuant to TEX. R. APP. P.

38.8(b)(2) and (3). Nokshiqi did not file an appellate brief or otherwise respond. We

abated the appeal once again on May 23, 2022 and directed the trial court to conduct

another hearing to determine whether Nokshiqi desired to prosecute this appeal and

whether he is indigent, or, if not indigent, whether retained counsel had abandoned the

appeal. The trial court conducted a hearing on June 9, 2022. Notice of the hearing was

sent by the trial court to Nokshiqi at his last known mailing and email addresses, but

Nokshiqi did not appear at the hearing. The trial court entered the following findings,

conclusions, and recommendations:

        1.      The Appellant does not desire to prosecute the appeal;

        2.      The Appellant is not indigent, refuses to waive counsel and has
                been made aware of all applicable deadlines and potential
                consequences of his failure to prosecute his appeal;

        3.      The Appellant has taken no action in this Court to demonstrate a
                desire to prosecute the appeal.


Nokshiqi v. State                                                                   Page 4
        Rule 38.8(b)(1) provides that a court of appeals may not dismiss an appeal or

consider an appeal without briefs unless it is shown that an appellant no longer desires

to prosecute his appeal or that he is not indigent and has failed to make necessary

arrangements for filing a brief. TEX. R. APP. P. 38.8(b)(1). The trial court has determined

that Nokshiqi is not indigent, that he has made no arrangements for filing a brief, and

that he no longer desires to prosecute this appeal. See TEX. R. APP. P. 38.8(b)(4). Under

such circumstances, “the appellate court may consider the appeal without briefs, as

justice may require.” Id.; see also Thompson v. State, 525 S.W.3d 744, 745 (Tex. App.—

Houston [14th Dist.] 2017, no pet.).

        Rule 38.8 is tempered by Article 44.33(b) of the Code of Criminal Procedure,

which provides that the failure of an appellant to file a brief does not authorize a court

of appeals to dismiss an appeal for such reason or to refuse to consider the appellant’s

case on appeal. TEX. CODE CRIM. PROC. ANN. art. 44.33(b). In such a circumstance, we

review the limited record available for unassigned fundamental error. See Scott v. State,

167 S.W.3d 62, 66 (Tex. App.—Waco 2005, pet. ref’d).

        We and the trial court have made every effort to protect Nokshiqi’s rights, and

further abatement of this cause would be futile. See Carroll v. State, 75 S.W.3d 633, 634

(Tex. App.—Waco 2002, no pet.). We have submitted the appeal without briefs and

have reviewed the record for fundamental error. See TEX. R. APP. P. 38.8(b)(4); Lott v.

State, 874 S.W.2d 687, 687-88 (Tex. Crim. App. 1994); Carroll, 75 S.W.3d at 634.




Nokshiqi v. State                                                                    Page 5
        Our review of the record discloses no unassigned fundamental error. See Lott,

874 S.W.2d at 688; see also Scott, 167 S.W.3d at 66. Accordingly, we affirm the trial

court’s judgment.



                                        MATT JOHNSON
                                        Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed July 20, 2022
Publish
[CR25]




Nokshiqi v. State                                                              Page 6